Order and judgment (one paper), Supreme Court, New York County (Bowman, J.), entered January 10, 1980, unanimously reversed, on the law, and the matter remanded to Special Term, Supreme Court, New York County, for compliance with subdivision 2 of section 720 of the Real Property Tax Law, without costs. We are unable, in the absence of the required findings to evaluate the judgment under review. The application to supplement the record by addition of certain papers said to be public documents is dismissed as academic. Concur — Ross, J. P., Markewich, Lupiano and Bloom, JJ.